Exhibit 10.3

 

INTELLIA THERAPEUTICS, INC

CORPORATE BONUS PLAN

I.

Purpose

 

The Intellia Therapeutics, Inc. (“Intellia” or the “Company”) Corporate Bonus
Plan (the “Plan”) is intended to attract, motivate and retain employees by
promoting and rewarding the achievement of key short-term corporate objectives
as well as individual performance and to align the interests of the employees
and stockholders. As an incentive to meet these objectives, the Company may
award a cash-based annual performance bonus (“Actual Bonus Awards”) to eligible
employees in accordance to this Plan.  

 

II.

Plan Year and Participant Eligibility

 

 

A.

Plan Year

A “Plan Year” is the annual performance period from January 1 to December 31;
provided that the Plan’s terms will apply from the start of a Plan Year through
the date on which the Actual Bonus Awards for the applicable Plan Year are paid,
if at all.

 

 

B.

Participant Eligibility Criteria (the “Criteria”)

 

To be considered an Eligible Participant (“Participant”) for any applicable Plan
Year, both Criteria below must be met:

 

 

1.

The individual is (i) a regular full-time employee of Intellia by or before
October 31st of the applicable Plan Year and (ii) regularly scheduled to work 30
or more hours per week.

 

2.

The employee must not be eligible to participate in any similar cash incentive
bonus program of the Company that the Company has designated.

 

III.

Target Bonus Award Calculation

Target Bonus Award is the potential award that a Participant may earn based on
his or her Annual Base Salary, Target Bonus Percentage, and Time Proration
Factor, and is calculated using the following formula:

Target Bonus Award = Annual Base Salary x Target Bonus Percentage x (Time
Proration Factor / 12)

 

1.

“Annual Base Salary” shall be equal to each Participant’s annualized base salary
as of December 31st of the Plan Year. The Annual Base Salary does not include
any bonus payments, overtime, commissions, unused vacation time, or any other
compensation earned or received by the Participant.

 

 

2.

“Target Bonus Percentage” shall be the Target Bonus Percentage set by the
Company for the Participant as of December 31st of the Plan Year.

 

 

3.

“Time Proration Factor” shall be the number that expresses the portion of the
Plan Year period for which the Participant has met the Criteria. The Time
Proration Factor shall be calculated as follows:

[Number of full months the Participant met the Eligibility Criteria in the Plan
Year + (Total number of days that the Participant met the Criteria in the month
they first met the Criteria)/Total number of days in the month that the
Participant first met the Criteria)]

 

 

--------------------------------------------------------------------------------

If the Participant first meets the Eligibility criteria between November 1 and
December 31 during a Plan Year and remains eligible for a bonus in the Plan Year
following such Plan Year, additional time will be added to the Time Proration
Factor when calculating the Target Bonus Award for the following Plan Year.

 

-

The Time Proration Factor shall be rounded up to the next hundredth.

 

Examples to determine Time Proration Factor:

 

Date Eligibility Criteria Is Met

Time Proration Factor Calculation

May 1, 2020

8

July 20, 2020

[5 months + (12 days in July / 31 days in July)] = 5.39

November 16, 2020

[13 months + (15 days in November / 30 days in November)] = 13.5

Note:  Under this example, Participant is ineligible for a 2020 bonus. Time
Proration Factor would be used to calculate 2021 bonus, provided the employee
remains eligible for a bonus for the 2021 Plan Year.

 

IV.

Actual Bonus Award Calculation

 

Each Participant’s Actual Bonus Award shall be calculated as follows:

Target Bonus Award x Individual Achievement x Corporate Achievement

 

 

A.

“Individual Achievement”

For each Plan Year, managers and executives of the Company shall determine each
Participant’s Individual Performance Goals (“Individual Goals”); provided that
the Board of Directors (“Board”) or Compensation Committee (“Committee”) shall
determine the Individual Goals of the Chief Executive Officer (“CEO”), executive
officers and other members of the Senior Management of the Company, as
applicable and as provided by the Company’s by-laws, the Committee’s Charter,
and the Committee’s discretion.

 

-

For each Plan Year, the managers and executives of the Company (or in the case
of CEO, executive officers and other Senior Management of the Company, the Board
or Committee, as applicable) shall determine the Participant’s Individual
Achievement by considering the Participant’s performance relative to his or her
Individual Goals, as well as other factors related to the Company’s core values
and policies and the expected competencies and skills for the Participants’ job.
Partial or excess achievement may be determined for each goal, at the discretion
of the Company, Committee or Board, as applicable.

 

-

The Company may introduce tools to guide the decision-making regarding
Individual Achievement including, but not limited to, using a rating system such
as a 9-box grid, rating distribution guidelines, and Individual Achievement
guideline ranges for with each type of rating.  The Committee or Board may use
the Company’s tools, at their discretion, in determining the Individual
Achievement of the CEO, executive officers and Senior Management of the Company,
as applicable.

 

-

If a Participant is not deemed to have reached at least 50% for their Individual
Achievement, their Individual Achievement will generally be set to 0% for
purposes of calculating their Actual Bonus Award.

 

 

--------------------------------------------------------------------------------

 

B.

“Corporate Achievement”

“Corporate Achievement” for each Plan Year shall be determined, at its sole
discretion, by the Committee after the end of the relevant Plan Year.  In
determining the “Corporate Achievement,” the Committee may consider any relevant
factors it deems appropriate including, but not limited to, the Company’s
overall actual performance for the Plan Year as compared to the corporate goals
set and approved by the Board for such Plan Year.

V.

Bonus Pool

Each Plan Year’s Target Bonus Pool will be calculated as the sum of all Target
Bonus Awards of Participants who were eligible as of October 31. The Target
Bonus Pool will be calculated based on all Participants’ Target Bonus Awards as
of December 31. For each Plan Year, the Company will calculate an Actual Bonus
Pool, which will be the product of the Target Bonus Pool and the Corporate
Achievement.

VI.

Impact to Participant Status

 

 

A.

Terminations

To receive a bonus payout, a Participant generally must remain employed at the
Company through the date on which the Actual Bonus Awards are paid for the
applicable Plan Year. This applies to all terminations, whether voluntary or
involuntary (except in the case of death, where an employee will still be
eligible to receive an Actual Bonus Award).

 

 

B.

Changes in employment status

A Participant for any part of the Plan Year between January 1 and October 31,
who (i) loses eligibility on or before December 31 but (ii) remains an employee
of the Company as of the date on which the Actual Bonus Awards are paid for the
applicable Plan Year may receive a prorated Actual Bonus Award for such Plan
Year.  In such cases, the Actual Bonus Award shall be calculated by applying a
Time Proration Factor (see below for an example calculation).

 

Scenario

Time Proration Factor

Employee was a regular full time employee working 30 hours or more per week from
January 1 – August 31, 2020. On September 1, this employee dropped to 20 hours
per week and became classified as a regular part-time employee, and was still
employed in 2021 on the Payout Date.

8

Note:  Under this example, this employee was still employed on the Payout Date,
but was not deemed eligible for the entire Plan Year. This employee would still
be eligible to receive an Actual Bonus Award in 2021 for the Plan Year 2020 for
the time they were deemed eligible.

 

 

C.

Leaves of Absence

 

 

1.

Short-Term Disability, Federal Medical Leave Act (“FMLA”), and other
state-specific family and medical leave laws. Participants will continue to earn
time toward their Time Proration Factor and be considered eligible to receive an
Actual Bonus Award during any leave of absence based on short term disability,
FMLA and state-specific family and medical leave laws and consistent with the
applicable Company policies.

 

 

--------------------------------------------------------------------------------

 

2.

Long-Term Disability (“LTD”), including LTD combined with Workers’ Compensation.
Participants who are on LTD in excess of any applicable Federal or State
mandated family and medical leave allowances will not be eligible for an Actual
Bonus Award for the period of the LTD.

 

 

3.

Personal Unpaid Leaves of Absence. Participants who are on a personal unpaid
leave of absence not covered by items 1 and 2 above are not eligible for an
Actual Bonus Award for the period of the personal leave of absence.

 

VII.

Payout Date

 

The Payout Date for Actual Bonus Awards will generally be on or before March
15th of the calendar year following the applicable Plan Year. Individual Actual
Bonus Awards will be calculated by the Company and made to Participants who
remain eligible as of the Payout Date, including those Participants on any type
of leave of absence or who have passed away while they were an eligible
Participant. but who are eligible for an Actual Bonus Award per the terms of the
Plan (see Section VI).

 

VIII.

Termination, Suspension or Modification and Plan Administration

 

 

A.

The Committee may terminate, suspend or modify (and if suspended, reinstate with
or without modification) all or part of the Plan at any time, with or without
notice to participants. The Committee has sole authority and discretion to
administer or interpret the Plan. Notwithstanding anything herein to the
contrary, the Committee may determine that no Actual Bonus Awards shall be paid
hereunder for a particular Plan Year or to a particular participant or
participants, notwithstanding the level of achievement of Corporate and/ or
Individual Performance for such Plan Year.

 

 

B.

The Committee reserves the exclusive right to determine eligibility to
participate in this Plan and to interpret and modify all applicable terms and
conditions, including eligibility criteria, performance objectives and payment
conditions, for the Company’s employees. The Committee delegates to each of the
Company’s CEO, Chief Financial Officer, Chief Human Resources Officer, General
Counsel and other executive officers the authority to, in their discretion,
administer, and determine eligibility to participate in, the Plan and interpret
all applicable terms and conditions for employees who are not executive officers
of the Company. The determinations and interpretations of the Committee and its
delegates will be final.

 

 

C.

All Actual Bonus Awards are paid from the Company’s general assets. No trust,
account or other separate collection of amounts will be established for the
payment of Actual Bonus Awards under the Plan. Actual Bonus Awards are unfunded
obligations of the Company, so if and when an Actual Bonus Award becomes due, a
Participant’s rights to payment are no greater than the rights of a general
unsecured creditor.

 

IX.

Section 409A

 

It is intended that any payments under this Plan be exempt from Section 409A of
the Internal Revenue Code of 1986 (the “Code”), and the Treasury Regulations and
IRS guidance thereunder (collectively referred to as “Section 409A”), as
“short-term deferrals” (as defined in Section 409A), and the Plan shall be
administered, interpreted, and construed consistent with such intent.

 

 

--------------------------------------------------------------------------------

X.

Withholdings

The Company shall withhold from any Actual Bonus Award any federal, state and
local income, employment, other similar taxes, or elective deferrals as it may
be required to withhold pursuant to any applicable law, regulation, or Company
policy.

 

XI.

At-Will Employment

 

This document sets forth the terms of the Plan and is not intended to be a
contract or employment agreement between you or any other participant and the
Company. Nothing in this Plan shall alter the at-will nature of your employment.
You are free to resign at any time, and for any or no reason. Similarly, the
Company is free to terminate its employment relationship with you at any time,
with or without cause.

 

Adopted and made effective by the Board of Directors on April 3, 2020

 

 